VAUGHN, Judge.
Defendant’s principal argument is that the cases should have been dismissed because he was not “afforded a speedy trial in conformity with the Fifth, Sixth and Fourteenth Amendments.”
A hearing was held on defendant’s motions to dismiss. Defendant does not except to any of the judge’s findings of fact that were made in the orders denying the motions. Instead, he entered a general exception to each of the orders.
*489A defendant has been denied his right to a speedy trial and the prosecution must be dismissed when:
1. There has been an atypical delay in issuing a warrant or in securing an indictment, and
2. Defendant shows that the prosecution deliberately and unnecessarily caused the delay for the convenience or supposed advantage of the State, and
3. Defendant shows that the length of the delay created a reasonable possibility of prejudice. State v. Johnson, 275 N.C. 264, 167 S.E. 2d 274.
In the case before us the offense occurred on 11 November 1974. The next day defendant’s employer talked with defendant about the check. Defendant told his employer that he gave Mrs. Eure change for check. On 15 November 1974, defendant met with his employer, Mrs. Eure, Mrs. Eure’s attorney and her accountant. At that meeting, defendant was also accused of altering about 150 checks that had been given him by Mrs. Eure. He admitted altering some of the checks but said that he did so because, after the checks were written, Mrs. Eure decided she wanted some cash. Mrs. Eure told him that he had never given her cash. At that meeting Mrs. Eure’s attorney told defendant that in his opinion a criminal offense had been committed and that the matter would be handled by the solicitor. Subsequently, the local agent of the State Bureau of Investigation began an investigation of the case. In April, 1975, the grand jury of Gates County returned a bill of indictment against defendant charging him with forgery and uttering the check in question. A capias was issued and defendant was arrested on 29 April 1975. There had been previous sessions of the grand jury in January and in March. On these facts we hold that there was not an atypical delay in securing the indictment. Moreover, there is absolutely no evidence that there was any unnecessary delay for the convenience of the State, or that defendant was prejudiced. To obtain dismissal because of preindictment delay, there must be a positive showing of all of the three circumstances set out in State v. Johnson, supra. Defendant has failed to show the existence of any of them. There is also no merit to defendant’s contention that he was not afforded the opportunity for a speedy trial after the indictment.
*490The only other exception brought forward is Number 7 in which he contends that the State failed to comply with a discovery order. The exception is without merit.
No error.
Judges Britt and Arnold concur.